DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “group of elastic members”, as described in claim 13, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 26b, 674, 81, 88a, 88b, 89a, 89b.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 8, 13-14, 16 and 21-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Peters (PG Pub 20180114894).
Considering claim 1, Peters (Figures 1-2 and 9A) teaches a brushless motor comprising: at least one group of piezoelectric actuators (102 + paragraph 0059) , the at least one group of piezoelectric actuators comprising at least one piezoelectric actuator, all of the piezoelectric actuators electrically connected to a power supply (182a + paragraph 0080); a group of actuator magnets (136 + paragraph 0062), the group of actuator magnets comprising at least one actuator magnet, each of the at least one piezoelectric actuators (102 + paragraph 0059) mechanically affixed to the group of actuator magnets (136 + paragraph 0062); a group of response magnets (104 + paragraphs 0067 + 0074), the group of response magnets physically opposed to the first plurality of piezoelectric elements separated by a variable gap having a size, such that when one or more of the plurality of piezoelectric actuators are energized by the power supply, the size of the variable gap changes (paragraph 0074); and a motor assembly including a mobile assembly (116 + paragraph 0061) and a static assembly  (114 + paragraph 0061), the mobile assembly mechanically affixed to either the group of actuator magnets or the group of response magnets (104 + paragraphs 0067 + 0074), the static assembly mechanically affixed to whichever of the group of actuator magnets or the group of response magnets the mobile assembly is not mechanically affixed, such that when the size of the variable gap changes, a magnetic force is exerted on the mobile assembly, causing the mobile assembly (116 + paragraph 0061) to move relative to the static assembly.
Considering claim 2, Peters (Figure 3) teaches wherein there is one and only one group of piezoelectric actuators (102 + paragraph 0059), and the one and only one group of piezoelectric actuators comprises one and only one piezoelectric actuator, and there is one and only one group of actuator magnets (104 + paragraphs 0067 + 0074), and the one and only one group of actuator magnets comprises two actuators magnets (104a + 104b + paragraphs 0067 + 0074).
Considering claim 3, Peters (Figure 3) teaches wherein the group of response magnets comprises a single piece of magnetic material (104 + paragraphs 0067 + 0074), the single piece of magnetic material having a plurality of magnetic regions, each magnetic region having a local north pole and local south pole (implicit since the structure is taught).
Considering claim 4, Peters (Figure 3) teaches wherein the group of response magnets comprises a single piece of magnetic material (104 + paragraphs 0067 + 0074), the single piece of magnetic material having a plurality of magnetic regions, each magnetic region having a local north pole and a local south pole (implicit since the structure is taught).
Considering claim 8, Peters (Figure 3) teaches wherein each group of actuator magnets has two ends, and wherein the actuator magnets in each group of actuator magnets overlap each other (104a + 104b + paragraphs 0067 + 0074) to produce a combined actuator magnetic field (paragraph 0074), and wherein each of the actuator magnets in a group of actuator magnets has a north pole and a south pole (implicit since the structure is taught), and the south pole of any particular actuator magnet is either physically proximate to one of the two ends, or to the north pole of another actuator magnet in the group of actuator magnets, and the north pole of any particular actuator magnet is either physically proximate to one of the two ends, or to the south pole of another actuator magnet in the group of actuator magnets.
Considering claim 13, Peters (Figure 9A) teaches a group of elastic members (134 + paragraph 0063), the elastic members mechanically affixed to at least one piezoelectric actuator such that when the piezoelectric actuator is energized, the elastic member will acquire an elastic potential energy, and when the piezoelectric actuator is de-energized, the elastic potential energy will be covered into an elastic force which will push against the piezoelectric actuator (paragraph 0063).
Considering claims 14 and 16, Peters (Figure 9A) teaches a group of elastic members (134 + paragraph 0063), the elastic members mechanically affixed to at least one piezoelectric actuator such that when the piezoelectric actuator is energized, the elastic member will acquire an elastic potential energy, and when the piezoelectric actuator is de-energized, the elastic potential energy will be covered into an elastic force which will push against the piezoelectric actuator (paragraph 0063).
Considering claim 21, Peters (Figure 22) teaches wherein the piezoelectric actuators (102 + paragraph 0059) are electrically connected to the power supply (182a + paragraph 0080) with a capacitive connection, such that at least one of the piezoelectric actuators form a first terminal of a capacitor and a capacitive surface electrically connected to the power supply forms a second terminal of the capacitor, the capacitive surface separated from at least one piezoelectric actuator by a gap, such that when the second capacitive surface is energized by the power supply, a current is induced in at least one piezoelectric actuator, energizing at least one piezoelectric actuator (implicit since the structure is taught).
Considering claim 22, Peters (Figure 22) teaches wherein the piezoelectric actuators (102 + paragraph 0059) are electrically connected to the power supply (182a + paragraph 0080) with a capacitive connection, such that a first capacitive surface electrically connected to at least one of the piezoelectric actuators forms a first terminal of a capacitor, and a second capacitive surface electrically connected to the power supply forms a second terminal of the capacitor, the first and second terminals separated by a gap, such that when the second capacitive surface is energized by the power supply, a current is induced in the first capacitive surface, energizing at least one piezoelectric actuator (paragraph 0093 + implicit since the structure is taught).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peters (PG Pub 20180114894).
Considering claim 9, Peters (Figure 3) teaches the actuator magnets (104 + 104a + 104b + paragraphs 0067 + 0074) in each group of the magnets.  However, Peters does not teach wherein the actuator magnets are secured by an adhesive, the adhesive securing the actuator magnets in a fixed orientation.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to us an adhesive to secure the actuator magnets since it is within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as matter of obvious design choice.
Allowable Subject Matter
Claims 17-20 are allowed.  Considering claim 17, the prior art does not teach a brushless electric motor comprising: at least one group of static piezoelectric actuators, the at least one group of static actuators comprising at least one static piezoelectric actuator, all of the static piezoelectric actuators electrically connected to a power supply; at least one group of mobile piezoelectric actuators comprising at least one mobile piezoelectric actuator, all of the mobile piezoelectric actuators electrically connected to the power supply in combination with the rest of the applicant’s claimed limitations.
Claims 6-7 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Considering claim 6, the prior art does not teach wherein there are two groups of piezoelectric actuators, further comprising: a first group of piezoelectric actuators forming a group of stator piezoelectric actuators, each of the stator piezoelectric actuators mechanically affixed to a stator magnet; and a second group of piezoelectric actuators forming a group of rotor piezoelectric actuators, each of the rotor piezoelectric actuators mechanically affixed to a rotor magnet.
Claim 7, which depends upon claim 6, would also be allowable if it depended upon an independent and allowable claim.
Considering claim 5, the prior art does not teach a group of actuator capacitor plates, the group of actuator capacitor plates comprising at least one actuator capacitor plate, the group of actuator capacitor plates connected to the power supply and mechanically affixed to a housing of the brushless electric motor such that when the group of capacitor plates are energized by the power supply, they form a capacitor circuit with one or more of the piezoelectric actuators.
Claims 10-12 and 15, which depends upon claim 5, would also be allowable if it depended upon an independent and allowable claim.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN P GORDON whose telephone number is (571)272-5394. The examiner can normally be reached M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S Ismail can be reached on 571-272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRYAN P GORDON/Primary Examiner, Art Unit 2837